Citation Nr: 0314204	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-18 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Thomas H. Lake, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1968.


REMAND

This case is REMANDED to the RO for the following action:

1.  The RO should make arrangements with the 
appropriate VA medical facility(ies) for the 
veteran to be afforded an appropriate 
examination to show the nature, extent and 
etiology of a sleep apnea disorder, if any.  
The claims folder should be sent to the 
examiner for review of pertinent documents.
The examiner should be asked to render an 
opinion as to whether the veteran has sleep 
apnea, and if so whether any current sleep 
apnea disorder is at least as likely as not 
to have been caused by the veteran's period 
of service, in general, or his service-
connected post-traumatic stress disorder, in 
particular.  
If it is determined that neither service nor 
post-traumatic stress disorder directly 
caused sleep apnea, if any, the examiner 
should be asked to render an opinion 
regarding whether the veteran's post-
traumatic stress disorder has aggravated his 
sleep apnea disorder, if any.  The examiner 
should provide an opinion concerning 
aggravation to the best of his or her 
ability using the medical evidence in the 
claims folder under the following criteria:
(1)  provide the baseline for the 
sleep apnea disability aggravated 
condition (level of disability 
existing prior to the aggravation 
process);
(2)  provide the level of additional 
sleep apnea disability considered to 
be proximately due to service-
connected post-traumatic stress 
disorder;
(3)  provide an opinion as to whether 
the aggravation is temporary or 
permanent.  

The rationale (reasons and bases) for all 
opinions must be provided.
If additional examination of the veteran is 
required, an additional examination should 
be scheduled.  
2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in addition to that 
requested herein, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107, and the duty-to-
assist regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.
3.  The RO should then review the evidence, 
and re-adjudicate the veteran's claim.  If 
the decision remains adverse to the veteran, 
he and his representative should be provided 
a supplemental statement of the case.  This 
document should include notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


